Exhibit 10.1

 

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 2, 2015

BY AND AMONG

CITY OFFICE REIT, INC.,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

ANY OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

AND

KEYBANK NATIONAL ASSOCIATION,

AS AGENT

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1.

  DEFINITIONS AND RULES OF INTERPRETATION.      1      §1.1    Definitions     
1      §1.2    Rules of Interpretation.      15   

§2.

  THE CREDIT FACILITY.      16      §2.1    The Facility      16      §2.2   
RESERVED      16      §2.3    Notes      16      §2.4    RESERVED.      16     
§2.5    RESERVED.      16      §2.6    RESERVED.      16      §2.7    Interest
on Loan.      16      §2.8    Use of Proceeds      17   

§3.

  REPAYMENT OF THE LOANS.      17      §3.1    Stated Maturity      17      §3.2
   Mandatory Prepayments      17      §3.3    Optional Prepayments      17     
§3.4    Partial Prepayments      17      §3.5    Effect of Prepayments      17
     §3.6    Failure to Repay Within Nine Months; Amortization      17   

§4.

  CERTAIN GENERAL PROVISIONS.      18      §4.1    Conversion Options      18   
  §4.2    Fees      18      §4.3    RESERVED.      18      §4.4    Funds for
Payments      18      §4.5    Computations      20      §4.6    Suspension of
LIBOR Rate Loan      20      §4.7    Illegality      21      §4.8    Additional
Interest      21      §4.9    Additional Costs, Etc.      21      §4.10   
Capital Adequacy      22      §4.11    Breakage Costs      22      §4.12   
Default Interest; Late Charge      22      §4.13    Certificate      22     
§4.14    Limitation on Interest      22      §4.15    Certain Provisions
Relating to Increased Costs and Non-Funding Lenders      23   

§5.

  COLLATERAL SECURITY.      24      §5.1    Collateral      24      §5.2   
Release of Collateral      24   

§6.

  REPRESENTATIONS AND WARRANTIES      24      §6.1    Corporate Authority, Etc.
     24      §6.2    Governmental Approvals      25      §6.3    Title to Real
Estate      25      §6.4    Financial Statements      25   



--------------------------------------------------------------------------------

  §6.5    No Material Changes      25      §6.6    Franchises, Patents,
Copyrights, Etc.      25      §6.7    Litigation      25      §6.8    No
Material Adverse Contracts, Etc.      26      §6.9    Compliance with Other
Instruments, Laws, Etc.      26      §6.10    Tax Status      26      §6.11   
No Event of Default      26      §6.12    Investment Company Act      26     
§6.13    Absence of UCC Financing Statements, Etc.      26      §6.15    Certain
Transactions      27      §6.16    Employee Benefit Plans      27      §6.17   
Disclosure      27      §6.18    Trade Name; Place of Business      27     
§6.19    Regulations T, U and X      28      §6.20    Environmental Compliance
     28      §6.21    Subsidiaries; Organizational Structure      29      §6.22
   RESERVED      29      §6.23    RESERVED      29      §6.24    Brokers      29
     §6.25    Other Debt      29      §6.26    Solvency      29      §6.27    No
Bankruptcy Filing      29      §6.28    No Fraudulent Intent      30      §6.29
   Transaction in Best Interests of the Borrower; Consideration      30     
§6.30    OFAC      30   

§7.

  AFFIRMATIVE COVENANTS      30      §7.1    Punctual Payment      30      §7.2
   Maintenance of Office      30      §7.3    Records and Accounts      30     
§7.4    Financial Statements, Certificates and Information      31      §7.5   
Notices.      32      §7.6    Existence; Maintenance of Properties.      33     
§7.7    Insurance      33      §7.8    Taxes; Liens      33      §7.9   
Inspection of Books      34      §7.10    Compliance with Laws, Contracts,
Licenses, and Permits      34      §7.11    Further Assurances      34     
§7.12    RESERVED      35      §7.13    RESERVED      35      §7.14    Business
Operations      35      §7.15    RESERVED.      35      §7.16    Ownership of
Real Estate      35      §7.17    RESERVED      35      §7.18    Plan Assets   
  35      §7.19    Further Covenants      35      §7.20    RESERVED      35     
§7.21    Borrower      35   

§8.

  NEGATIVE COVENANTS      36      §8.1    Restrictions on Indebtedness      36
  

 

ii



--------------------------------------------------------------------------------

  §8.2    Restrictions on Liens, Etc.      36      §8.3    Restrictions on
Investments.      37      §8.4    Merger, Consolidation      39      §8.5   
RESERVED.      39      §8.6    Compliance with Environmental Laws      39     
§8.7    Distributions      40      §8.8    Asset Sales      40      §8.9   
RESERVED      40      §8.10    Restriction on Prepayment of Indebtedness      40
     §8.11    Derivatives Contracts      40      §8.12    Transactions with
Affiliates      40      §8.13    Management Fees      40   

§9.

  FINANCIAL COVENANTS      41      §9.1    Maximum Leverage Ratio      41     
§9.2    Minimum Liquidity      41      §9.3    Minimum Fixed Charge Coverage
Ratio      41      §9.4    Minimum Tangible Net Worth      41      §9.5   
Interest Rate Protection      41   

§10.

  CLOSING CONDITIONS      41      §10.1    Loan Documents      41      §10.2   
Certified Copies of Organizational Documents      41      §10.3    Resolutions
     41      §10.4    Incumbency Certificate; Authorized Signers      41     
§10.5    Opinion of Counsel      42      §10.6    Payment of Fees      42     
§10.7    Performance; No Default      42      §10.8    Representations and
Warranties      42      §10.9    Proceedings and Documents      42      §10.10
   Representations True; No Default      42      §10.11    Compliance
Certificate      42      §10.12    Consents      42      §10.13    Other      42
  

§11.

  RESERVED.      43   

§12.

  EVENTS OF DEFAULT; ACCELERATION; ETC.      43      §12.1    Events of Default
and Acceleration      43      §12.2    RESERVED      45      §12.3    RESERVED
     45      §12.4    Remedies      45      §12.5    Distribution of Collateral
Proceeds      45   

§13.

  SETOFF      46   

§14.

  THE AGENT.      46      §14.1    Authorization      46      §14.2    Employees
and Agents      46      §14.3    No Liability      47      §14.4    No
Representations      47      §14.5    Payments      47   

 

iii



--------------------------------------------------------------------------------

  §14.6    Holders of Notes      48      §14.7    Indemnity      48      §14.8
   Agent as Lender      48      §14.9    Resignation      48      §14.10   
Duties in the Case of Enforcement      48      §14.11    Bankruptcy      49     
§14.12    RESERVED      49      §14.13    Reliance by the Agent      49     
§14.14    Approvals      49      §14.15    Borrower Not Beneficiary      50     
§14.16    Defaulting Lenders.      50      §14.17    Reliance on Hedge Provider
     51   

§15.

  EXPENSES      51   

§16.

  INDEMNIFICATION      52   

§17.

  SURVIVAL OF COVENANTS, ETC.      52   

§18.

  ASSIGNMENT AND PARTICIPATION.      53      §18.1    Conditions to Assignment
by the Lenders      53      §18.2    Register      53      §18.3    New Notes   
  53      §18.4    Participations      54      §18.5    Pledge by Lender      54
     §18.6    No Assignment by the Borrower      55      §18.7    Disclosure   
  55      §18.8    Titled Agents      55      §18.9    Amendments to Loan
Documents      55   

§19.

  NOTICES      55   

§20.

  RELATIONSHIP      56   

§21.

  GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE      56   

§22.

  HEADINGS      56   

§23.

  COUNTERPARTS      56   

§24.

  ENTIRE AGREEMENT, ETC.      57   

§25.

  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS      57   

§26.

  DEALINGS WITH BORROWER      57   

§27.

  CONSENTS, AMENDMENTS, WAIVERS, ETC      57   

§28.

  SEVERABILITY      58   

§29.

  TIME OF THE ESSENCE      58   

§30.

  NO UNWRITTEN AGREEMENTS      58   

§31.

  REPLACEMENT NOTES      58   

§32.

  NO THIRD PARTIES BENEFITED      58   

§33.

  PATRIOT ACT      59   

§34.

  RESERVED.      59   

 

iv



--------------------------------------------------------------------------------

§35.

  LIABILITY      59    §36.     ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF
THE BORROWER AND THE PLEDGOR.      59      §36.1    Attorney-in-Fact      59   
  §36.2    RESERVED.      59      §36.3    Waiver of Automatic or Supplemental
Stay      59      §36.4    Waiver of Defenses      59      §36.5    Waiver     
61      §36.6    Subordination      62   

§37.

  ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.      62   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF LOAN NOTE Exhibit B    RESERVED Exhibit C    RESERVED
Exhibit D    RESERVED Exhibit E    RESERVED Exhibit F    RESERVED Exhibit G   
FORM OF COMPLIANCE CERTIFICATE Exhibit H    FORM OF ASSIGNMENT AND ACCEPTANCE
AGREEMENT Exhibit I    RESERVED Schedule 1.1    LENDERS AND COMMITMENTS Schedule
1.2    RESERVED Schedule 6.3    LIST OF ALL ENCUMBRANCES ON ASSETS Schedule 6.5
   NO MATERIAL CHANGES Schedule 6.7    PENDING LITIGATION Schedule 6.15   
CERTAIN TRANSACTIONS Schedule 6.20(d)    RESERVED Schedule 6.21    SUBSIDIARIES
Schedule 6.23    PROPERTY Schedule 8.8    RESERVED Schedule 19    NOTICE
ADDRESSES

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of the 2nd day of September, 2015 (the
“Agreement”), by and among City Office REIT, Inc., a Maryland corporation
(“Borrower”), CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited
partnership (“Pledgor”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), any other
lending institutions that may become parties hereto pursuant to §18
(collectively, together with KeyBank “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as administrative agent for Lenders (“Agent”), and KEYBANC CAPITAL
MARKETS, as Sole Lead Arranger and Sole Book Manager.

R E C I T A L S

WHEREAS, the Borrower has requested that the Lenders make a bridge Loan to the
Borrower for the purposes set forth herein (the “Loan”, as hereinafter further
defined); and

WHEREAS, the Lenders are willing to lend funds upon the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1.        DEFINITIONS AND RULES OF INTERPRETATION.

§1.1      Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:

Adjusted EBITDA. On any date of determination, the sum of (1) the EBITDA for the
prior fiscal quarter most recently ended, multiplied by four (4), less (b) the
Capital Reserve.

Advisor. City Office Real Estate Management Inc.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than fifty percent (50%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing more than fifty percent
(50%) of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP, or such other counsel as
selected by Agent.



--------------------------------------------------------------------------------

Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans shall be 6.00% and
the Applicable Margin for Base Rate Loans shall be 5.00%.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets or any successors thereto.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Jamie Farrar, Tony Maretic,
Greg Tylee and such other Persons as the Borrower shall designate in a written
notice to Agent.

Balance Sheet Date. [December 31, 2014].

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
and (b) one half of one percent (0.50%) above the Federal Funds Effective Rate.
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Borrower. As defined in the preamble hereto.

Breakage Costs. The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred
during such Interest Period) in connection with (i) any payment of any portion
of the Loans bearing interest at LIBOR prior to the termination of any
applicable Interest Period, or (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period.

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office is located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

Capital Reserve. On an annual basis, an amount equal to $0.40 per square foot.
The Capital Reserve shall be calculated based on the total rentable square
footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)        During any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Borrower (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of at least a majority of
the members of the Board then in office who either were members of the Board at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Borrower then in office;

(b)        Any Person (including a Person’s Affiliates and associates) or group
(as that term is understood under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of the Borrower equal to
at least twenty percent (20%) who did not hold such beneficial ownership as of
the date of this Agreement;

(c)        Borrower shall fail to own at least fifty five percent (55%) of the
limited partner Equity Interests of the Pledgor and own and control the general
partner of the Pledgor, shall fail to own such interests in the Pledgor free of
any lien, encumbrance or other adverse claim, or shall fail to control (along
with City Office Real Estate Management, Inc., through an advisory agreement)
the management and policies of the Pledgor;

 

3



--------------------------------------------------------------------------------

(d)        the Borrower or the Pledgorconsolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by Section 8.4);
or

(e)        the Pledgor fails to own, directly or indirectly, free and clear of
any Liens, 100% of the ownership interests in the Intellicenter Property.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 have been satisfied and the Loan is advanced in
accordance with the terms hereof.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Borrower and the
Pledgor that are subject to the security interests, security title, liens and
pledges created by the Security Documents, which Collateral shall include a
pledge of 49% of the Equity Interests in the Subsidiary which is acquiring the
Intellicenter Property, such pledge to be delivered on a post closing basis upon
the expiration of any required notice requirements under the Property Loan
Documents with respect thereto.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender’s commitment to fund the Loan in accordance with the terms of this
Agreement.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Competitor. Any Person that is a competitor with the Borrower or the Pledgor in
acquiring and investing in assets similar to those of the Borrower, the Pledgor
and their Subsidiaries, excluding any commercial or investment banking
institution regulated by any governmental entity.

Compliance Certificate. See §7.4(c).

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Leverage Ratio. The ratio of the Borrower’s Consolidated
Indebtedness to Total Asset Value.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Core Funds from Operations. As of any date of determination means, with respect
to a Person and for a given period, (a) net income (loss) computed in accordance
with GAAP of such person determined on a consolidated basis for such period
minus (or plus) (b) gains (or losses) from debt restructuring, mark-to-market
adjustments on interest rate swaps, and sales of property during such period,
plus (c) depreciation with respect to such person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
person for such period, all after adjustment for unconsolidated partnerships and
joint ventures, plus (d) all acquisition costs, loss on early extinguishment of
debt, changes in the fair value of the earn out and the amortization of stock
based compensation.

 

4



--------------------------------------------------------------------------------

Credit Party(ies). Individually and collectively, the Borrower and the Pledgor.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, as determined by the Agent, (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loan, within three Business Days of the date required to be funded by it
hereunder, unless such Lender is contesting its obligation to fund such amount
in good faith, (b) has notified the Borrower, or the Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it has extended credit, (c) has failed, within three
Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations,
unless such Lender is contesting its obligation to fund in good faith, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or other debtor relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. Any (a) dividend or other monetary distribution, direct or
indirect, on account of any Equity Interest of the Borrower, now or hereafter
outstanding, except a dividend or other distribution payable solely in Equity
Interest to the holders of that class; (b) redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Borrower now or
hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loan.

 

5



--------------------------------------------------------------------------------

EBITDA. An amount derived from the following during any given period (a) net
income, plus (b) to the extent included in the determination of net income,
depreciation, amortization, interest expense (including any preferred dividends)
and income taxes, plus (c) property acquisition fees plus or minus (d) to the
extent included in the determination of net income, any extraordinary losses or
gains, such as those resulting from sales or payment of Indebtedness but
excluding straight-line rents and FAS 141 accruals or similar adjustments, in
each case, as determined on a Consolidated basis in accordance with GAAP (unless
otherwise indicated herein), and including (without duplication) the Equity
Percentage of EBITDA for the Borrower’s non-wholly owned Affiliates.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s or the Pledgor’s Affiliates or
Subsidiaries, or unless an Event of Default is in existence, a Competitor; and
provided further that it shall not be unreasonable to withhold consent if an
assignee’s status would increase the costs to the Borrower or impose other
restrictions on the Borrower.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. All applicable past (which have current effect), present or
future federal, state, county and local laws, by-laws, rules, regulations, codes
and ordinances, or any judicial or administrative interpretations thereof, and
the requirements of any governmental agency or authority having or claiming
jurisdiction with respect thereto, applicable to the regulation or protection of
the environment, the health and safety of persons and property and all other
environmental matters and shall include, but not be limited to, all orders,
decrees, judgments and rulings imposed through any public or private enforcement
proceedings, relating to Hazardous Substances (as defined below) or the
existence, use, discharge, release, containment, transportation, generation,
storage, management or disposal thereof, or otherwise regulating or providing
for the protection of the environment applicable to Real Estate and relating to
Hazardous Substances, or to the existence, use, discharge, release or disposal
thereof. Environmental Laws presently include, but are not limited to, the
following laws: Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.), the Public Health Service Act (42 U.S.C. §300(f) et
seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water
Act (33 U.S.C. §1251 et seq.), The Federal Clean Air Act (42 U.S.C. §7401 et
seq.), and the applicable laws and regulations of each State in which any Real
Estate is located.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of the Borrower or its
Subsidiaries in each Affiliate.

 

6



--------------------------------------------------------------------------------

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with the Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Facility Amount. Fourteen Million Dollars ($14,000,000).

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fixed Charge Ratio. The ratio of (a) Adjusted EBITDA to (b) all of the principal
due and payable on the Indebtedness (other than amounts paid in connection with
balloon maturities, refinancings, unscheduled principal payments or principal
payments on the Loans), plus all Interest Expense, plus the aggregate of all
cash dividends payable on any preferred stock, all based upon the immediately
preceding calendar quarter (annualized).

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP. Generally accepted accounting principles consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Hazardous Substances. Mean and includes asbestos, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde,
chemicals, gases, solvents, pollutants or contaminants that could be a detriment
or pose a danger to the environment or to the health or safety of any person,
and any other hazardous or toxic materials, wastes and substances which are
defined, determined or identified as such in any past, present or future
federal, state or local laws, by-laws, rules, regulations, codes or ordinances
or any judicial or administrative interpretation thereof in concentrations which
violate Environmental Laws except for such de minimus amounts used on Real
Estate in the ordinary course of business in compliance with all applicable
Environmental Laws.

 

7



--------------------------------------------------------------------------------

Hedge Obligations. As may be applicable at any time, all obligations of the
Borrower to any Lender Hedge Provider to make any termination payments under any
Derivatives Contract with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure, and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

Indebtedness. Without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, including mandatorily redeemable
preferred stock, (c) all obligations of such Person upon which interest charges
are customarily paid, (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business, fees paid under advisory agreements and other
reasonable fees paid to affiliates), (f) all Indebtedness (excluding
non-recourse carve-out guarantees until such time as the Borrower or the Pledgor
is called upon to make payments under any of these guarantees, at which time
such guarantees shall thereafter be included in the definition of Indebtedness
to the extent of the actual liability thereunder) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person in an amount equal to the lesser of such Indebtedness or the value of the
encumbered property, whether or not the Indebtedness secured thereby has been
assumed, (g) all Guarantees by such Person of Indebtedness of others (excluding
non-recourse carve-out guarantees until such time as the Borrower or the Pledgor
is called upon to make payments under any of these guarantees, at which time
such guarantees shall thereafter be included in the definition of Indebtedness
to the extent of the actual liability thereunder), (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all currently payable obligations of such
Person with respect to any Hedge Obligations. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP (unless otherwise
indicated herein), and including (without duplication) the Equity Percentage of
Indebtedness for the Pledgor’s non-wholly owned Affiliates.

Intellicenter Property. The real property consisting of the commercial office
building and associated land located at 12653 and 12355 Telecom Drive, Temple
Terrace, Florida.

Interest Expense. All paid, accrued or capitalized interest expense on such
Person’s Indebtedness (whether direct, indirect or contingent, and including,
without limitation, interest on all convertible debt), and including (without
duplication) the Equity Percentage of Interest Expense for the Borrower’s
non-Wholly Owned Affiliates.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Closing Date and ending one, two, or three months thereafter
and (b) thereafter, each period commencing on the day following the last day of
the next preceding Interest Period applicable to such Loan and ending on the
last day of one of the periods set forth above, as selected by the Borrower in a
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)        if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

 

8



--------------------------------------------------------------------------------

(ii)         if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

(iii)        any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)        no Interest Period relating to a LIBOR Rate Loan shall extend beyond
the Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Rate) determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investments” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

KeyBank. As defined in the preamble hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or with respect to any Real Estate.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

 

9



--------------------------------------------------------------------------------

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); individually each, a
“Lender”.

Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was the Agent or an Affiliate of the Agent.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Loan and having a maturity equal to such Interest Period. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

Liquidity. The aggregate of (i) Unrestricted Cash and Cash Equivalents and
(ii) marketable securities acceptable to the Agent in its reasonable discretion.

Loan(s). The Loan or any portion thereof made in accordance with the terms
hereof in Dollars by Lenders to the Borrower on the Closing Date, in the
Facility Amount.

 

10



--------------------------------------------------------------------------------

Loan Documents. This Agreement, the Notes, the Security Documents, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or the Pledgor in connection with the Loan and
intended to constitute a Loan Document.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the Borrower
and its Subsidiaries in each case considered as a whole; (b) the ability of the
Borrower (taken as a whole) to perform their material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the material Loan
Documents or the material rights or remedies of the Agent or the Lenders
thereunder.

Maturity Date. September 2, 2016, or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.

Moody’s. Moody’s Investor Service, Inc.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.

Net Operating Income. For any income producing Real Estate and for a given
period, the difference between (a) any rentals, proceeds and other income
received from such property during the determination period (excluding
straight-line rents and FAS 141 accruals and similar adjustments), less (b) an
amount equal to all costs and expenses (excluding Interest Expense, Taxes,
depreciation and amortization expense, and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period (other than asset management fees); less (c) the Capital
Expenditure Reserve; less (d) all rents, common area reimbursements and other
income for such Real Estate received with respect to leases as to which (i) the
tenant or any guarantor thereunder is subject to any bankruptcy, reorganization,
insolvency, dissolution, liquidation or similar debtor relief proceeding, unless
such tenant has expressly assumed its obligations under the applicable lease in
such proceeding, (ii) the tenant which has exercised any termination option or
otherwise not renewed its lease with a termination date within three months of
the subject quarter end, and/or (iii) with respect to any guarantor subject to
any bankruptcy, reorganization, insolvency, dissolution, liquidation or similar
debtor relief proceeding, unless such guarantor is replaced by a credit worthy
guarantor reasonably capable of performing the guarantor’s obligation and in the
case of any lease in excess of 5,000 square feet such replacement guarantor
shall be reasonably acceptable to Agent, plus (e) projected rentals in
connection with any replacement lease executed in accordance with the terms of
this Agreement with respect to any space described in (d) above. Net Operating
Income shall be calculated based on the immediately preceding calendar quarter
unless the Real Estate has not been owned by the Borrower or its Subsidiaries
for the entirety of such calendar quarter, in which event Net Operating Income
shall be grossed up for such ownership period.

Non Excluded Taxes. See §4.4(b).

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

 

11



--------------------------------------------------------------------------------

Non-Recourse Indebtedness. Indebtedness of Pledgor, Borrower, their respective
Subsidiaries, or an Unconsolidated Affiliate of any such Person, which is
secured by one or more parcels of Real Estate or interests therein or equipment
and which is not a general obligation of Pledgor, Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness
or the direct owner of such real estate, the leases thereon and the rents,
profits and equity thereof or equipment, as applicable (except for recourse
against the general credit of the Person obligated thereon for any Non-Recourse
Exclusions), provided that in calculating the amount of Non-Recourse
Indebtedness at any time, the Borrower’s reasonable estimate of the amount of
any Non-Recourse Exclusions which are the subject of a claim and action shall
not be included in the Non-Recourse Indebtedness but shall constitute Recourse
Indebtedness. Non-Recourse Indebtedness shall also include Indebtedness of a
Subsidiary of Pledgor or Borrower that is not a Credit Party or of an
Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrower and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

Notes. See §2.3.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A.        The payment of the principal sum, interest at variable rates, charges
and indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by the
Borrower to the order of the respective Lenders;

B.        The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by the Borrower under and pursuant to this Agreement
or the other Loan Documents;

C.        The payment of all costs, expenses, legal fees and liabilities
incurred by the Agent and the Lenders in connection with the enforcement of any
of the Agent’s or any Lender’s rights or remedies under this Agreement or the
other Loan Documents, or any other instrument, agreement or document which
evidences or secures any other obligations or collateral therefor, whether now
in effect or hereafter executed; and

D.        The payment, performance, discharge and satisfaction of all other
liabilities and obligations of the Borrower to the Agent or any Lender, whether
now existing or hereafter arising, direct or indirect, absolute or contingent,
and including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of the Borrower under any one or more
of the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Agreement or any other
Loan Document; provided however that notwithstanding anything to the contrary
set forth in the definition of Obligations, with respect to any indemnification,
contingent or other similar obligations, such matters shall be considered
“Obligations” only to the extent a reasonable good faith claim has been made on
such indemnification, contingent or similar obligation on or before the date
that all other Obligations are satisfied in full.

 

12



--------------------------------------------------------------------------------

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Outstanding. With respect to the Loan, the aggregate unpaid principal amount
thereof as of any date of determination.

Partnership Agreement. The Amended and Restated Limited Partnership Agreement of
the Pledgor dated April 21, 2014.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Pledge Agreement. Collectively, each Pledge Agreement wherein the Borrower or
the Pledgor pledges the Collateral to the Agent on behalf of the Lenders.

Pledgor. As defined in the preamble hereto.

Property Loan Documents. As defined in the Pledge Agreement.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, the Pledgor, or any of their respective
Subsidiaries.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrower showing for the Intellicenter
Property owned or leased by the Borrower or the Pledgor, its occupancy, tenants,
lease expiration dates, lease rent and other information in substantially the
form presented to the Agent on or prior to the date hereof.

Required Lenders. As of any date when there are two (2) or more Lenders, at
least two (2) Lenders whose aggregate Commitment Percentage is equal to or
greater than sixty-six and 2/3 percent (66.67%) of the Total Commitment;
provided that in determining said percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded and the Commitment
Percentages of the Lenders shall be redetermined for voting purposes only to
exclude the Commitment Percentages of such Defaulting Lenders.

 

13



--------------------------------------------------------------------------------

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for the Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Facility. The revolving credit facility by and among the
Borrower, certain of its Affiliates, Key Bank National Association, as agent and
a lender, and the other lenders party thereto, entered into as of June 26, 2015,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

Sanctioned Person. Any Person that is (i) listed on OFAC’s List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) 50 percent or greater owned or
controlled by a Person described in clause (i) or (ii) above.

Sanction(s). Any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, in each case, solely to the extent applicable to the Borrower or any
of its Subsidiaries.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Pledge Agreement, UCC-1 financing
statements and any further collateral security agreements or assignments to the
Agent for the benefit of the Lenders.

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Tangible Net Worth. The difference between (a) Total Asset Value less (b) all
Indebtedness.

Taxes. Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

Total Asset Value. The sum of (without duplication) (a) the aggregate Value of
all of the Borrower’s, the Pledgor’s and their Subsidiaries’ Real Estate, plus
(b) the carrying value of other real estate-related investments (such as loans
receivable) plus (c) the amount of any cash and Cash Equivalents, excluding
tenant security and other restricted deposits of the Borrower and its
Subsidiaries. For any non-Wholly Owned Subsidiary, Total Asset Value shall be
adjusted for the Borrower’s, the Pledgor’s and their Subsidiaries’ pro rata
ownership percentage.

 

14



--------------------------------------------------------------------------------

Total Commitment. As of the date of this Agreement, the Total Commitment is
equal to the Facility Amount.

Type. As to the Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or similar claims of any kind in favor of any Person
(other than any statutory right of set off).

Value. The sum of the following: (a) for Real Estate for which the Borrower has
obtained an Appraisal, the value indicated in such Appraisal, and (b) for all
other Real Estate, the undepreciated cost basis of such Real Estate.

Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of the Borrower that
is directly or indirectly owned 100% by Borrower.

§1.2      Rules of Interpretation.

 (a)        A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 (b)        The singular includes the plural and the plural includes the
singular.

 (c)        A reference to any law includes any amendment or modification of
such law.

 (d)        A reference to any Person includes its permitted successors and
permitted assigns.

 (e)        Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 (f)        The words “include”, “includes” and “including” are not limiting.

 (g)        The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval.

 (h)        All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 (i)        Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

15



--------------------------------------------------------------------------------

    (j)        The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

    (k)       The words “the date hereof” or words of like import shall mean the
date that this Agreement is fully executed by all parties.

    (l)        In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of the Borrower or the Agent, the Borrower and the Agent shall negotiate
promptly, diligently and in good faith in order to amend the provisions of the
Loan Documents such that such financial covenant, ratio or other requirement
shall continue to provide substantially the same financial tests or restrictions
of the Borrower as in effect prior to such accounting change, as determined by
the Agent in its good faith judgment. Until such time as such amendment shall
have been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

§2.          THE CREDIT FACILITY.

§2.1      The Facility. Subject to the terms and conditions herein set forth,
Lenders agree to make the Loan to the Borrower in an amount equal to the
Facility Amount. The Loan shall be funded in one advance on the date hereof in
accordance with the terms and conditions of this Agreement. The Borrower may not
re-borrow any portion of the Loan which is repaid.

§2.2      RESERVED.

§2.3      Notes. The Loan shall, if requested by each Lender, be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (collectively, the “ Notes”), dated of even date with this Agreement
(except as otherwise provided in §18.3) and completed with appropriate
insertions. One Note shall be payable to the order of each Lender which so
requests the issuance of a Note in the principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of the Loan made by such Lender,
plus interest accrued thereon, as set forth below.

§2.4      RESERVED.

§2.5      RESERVED.

§2.6      RESERVED.

§2.7      Interest on Loan.

    (a)        Each Base Rate Loan shall bear interest for the period commencing
with the date such loan is selected as a Base Rate Loan and ending on the date
on which such Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the
rate per annum equal to the sum of the Base Rate plus the Applicable Margin for
Base Rate Loans.

    (b)        Each LIBOR Rate Loan shall bear interest for the period
commencing the date such loan is selected as a LIBOR Rate Loan and ending on the
last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for LIBOR Rate Loans.

 

16



--------------------------------------------------------------------------------

    (c)        The Borrower promises to pay interest on the Loan in arrears on
each Interest Payment Date with respect thereto.

    (d)        Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 §2.8         Use of Proceeds. The Borrower and its Subsidiaries will use the
proceeds of the Loan solely to fund a portion of the cost of acquiring the
Intellicenter Property, with any excess proceeds being released to the Borrower
to be used for general working capital purposes..

§3.        REPAYMENT OF THE LOANS.

§3.1      Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date the
outstanding amount of the Loan on such date, together with any and all accrued
and unpaid interest thereon.

§3.2      Mandatory Prepayments. The Borrower shall promptly, but in any case
within five (5) Business Days after receipt thereof, remit to the Agent for
application to the outstanding principal balance of the Loan, and the permanent
reduction of the amount of the Loan, an amount equal to 100% of: (a) the net
proceeds of any issuance of common or preferred Equity Interests in the Pledgor
or the Borrower, and (b) the proceeds of any refinancing in respect of any
Indebtedness with respect to any Real Estate or the sale of any Real Estate (in
the case of the amounts referred to in clause (b) above, net of the repayment,
as applicable, of first mortgage indebtedness secured by such Real Estate, and
the payment of customary closing costs).

§3.3      Optional Prepayments.

    (a)        The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loan, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

    (b)       The Borrower shall give the Agent, no later than 1:00 p.m.
(Eastern time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loan and the principal amount to be prepaid (provided that (i) any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent)
and/or (ii) any such notice or repayment may be conditioned upon the
consummation of a transaction.

§3.4      Partial Prepayments. Each partial prepayment of the Loan under §3.3
shall be in a minimum amount of $100,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of Loan (and
with respect to each category of Loan, first to the principal of Base Rate
Loans, and then to the principal of LIBOR Rate Loans).

§3.5      Effect of Prepayments. Amounts of the Loan prepaid under §3.2 and §3.3
prior to the Maturity Date may not be reborrowed.

§3.6      Failure to Repay Within Nine Months; Amortization. In the event that
the outstanding amount of the Loan, together with all accrued and unpaid
interest thereon, has not been paid to Agent by June 2, 2016, the Borrower shall
present to the Agent on such date a written plan, in form and substance
reasonably satisfactory to the Agent, setting forth the proposed plan of the
Borrower to effect full and timely

 

17



--------------------------------------------------------------------------------

repayment. If the Borrower’s proposed repayment plan reflects insufficient funds
so to repay all such amounts on or before the Maturity Date, the amount equal to
the anticipated deficiency shall be repaid to Agent in equal monthly
installments over the then unexpired term hereof.

§4.        CERTAIN GENERAL PROVISIONS.

§4.1      Conversion Options.

  (a)        The Borrower may elect from time to time to convert any of its
outstanding Loans to a Loan of another Type and such Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan unless the
Borrower pays Breakage Costs as required under this Agreement; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $100,000 and, after giving effect to the making of such Loan, there shall be
no more than four (4) LIBOR Rate Loans outstanding at any one time; and (iii) no
Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing. All or any part of the outstanding Loans
of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$100,000 or a LIBOR Rate Loan in a principal amount of less than $100,000. On
the date on which such conversion is being made, each Lender shall take such
action as is necessary to transfer its Commitment Percentage of such Loans to
its Domestic Lending Office or its LIBOR Lending Office, as the case may be.
Each Conversion/Continuation Request relating to the conversion of a Base Rate
Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

  (b)        Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

  (c)        In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Maturity Date, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2      Fees. In addition to all fees specified herein, the Borrower agrees to
pay to KeyBank and the Arranger, for their own account, certain fees for
services rendered or to be rendered in connection with the Loan as provided
pursuant to a fee letter dated on or about the Closing Date, between the
Borrower and KeyBank (the “Agreement Regarding Fees”).

§4.3      RESERVED.

§4.4      Funds for Payments.

  (a)        All payments of principal, interest, facility fees, closing fees
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to Agent, for the respective accounts of Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern

 

18



--------------------------------------------------------------------------------

time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loan and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds. To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of the Borrower
with KeyBank, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loan and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders under
the Loan Documents. Subject to the foregoing, all payments made to the Agent on
behalf of the Lenders, and actually received by the Agent, shall be deemed
received by the Lenders on the date actually received by the Agent.

(b)        All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any Taxes now or hereafter imposed or levied by the
United States of America or any political subdivision thereof or taxing or other
authority therein or any jurisdiction from or through which a payment is made by
the Borrower, excluding any income Taxes, franchise or similar Taxes and any
Taxes imposed by a jurisdiction as a result of any connection between a Lender
and such jurisdiction other than any connection arising solely from executing,
delivering, performing its obligations under, or enforcing any Loan Document
(such Taxes, other than those so excluded as specifically set forth in this
sentence referred to as “Non-Excluded Taxes”), unless the Borrower is compelled
by law to make such deduction or withholding. If any such obligation is imposed
upon the Borrower with respect to any amount payable by the Borrower hereunder
or under any of the other Loan Documents, the Borrower will pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of §4.4(c) or such Lender’s failure to comply with Sections 1471
through 1474 of the Code or any regulations promulgated thereunder (“FATCA”) to
establish an exemption from withholding thereunder; (ii) that are branch profits
taxes imposed by the United States or any similar taxes imposed by any other
jurisdiction under the laws of which a Lender is organized or in which its
applicable lending office is located; or (iii) in the case of a Non-U.S. Lender
and notwithstanding any consent given pursuant to §18.1, that are imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment) to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this §4.4(b). The
Borrower will deliver promptly to Agent certificates or other valid vouchers for
all Taxes or other charges deducted from or paid with respect to payments made
by the Borrower hereunder or under any other Loan Document. In the event a
Lender receives a refund or credit of any Non-Excluded Taxes paid by the
Borrower pursuant to this section, such Lender will pay to the Borrower the
amount of such refund or credit (and any interest received with respect thereto)
promptly upon receipt thereof; provided that if at any time thereafter such
Lender is required to return such refund or credit, the Borrower shall promptly
repay to such Lender the amount of such refund or credit, net of any reasonable
incremental additional costs.

(c)        Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes
(a “Non-U.S. Lender”), to the extent such Lender is lawfully able to do so,
shall provide the Borrower on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrower, with (x) two (2) original
copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and any other such duly executed form(s) or statement(s) (including
whether such Lender has complied with the FATCA) which may, from

 

19



--------------------------------------------------------------------------------

time to time, be prescribed by law and, which, pursuant to applicable provisions
of (i) an income tax treaty between the United States and the country of
residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents, or (y) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Code, a Certificate
Regarding Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide the Borrower on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide the Borrower two (2) new original copies of Internal
Revenue Service Form W-9, W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor form), or a Certificate Regarding Non-Bank Status and two (2) original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrower to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Loan Documents, or notify the Borrower of its inability to deliver any such
forms, certificates or other evidence.

§4.5      Computations. All computations of interest on the Loan and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loan, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loan as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount.

§4.6      Suspension of LIBOR Rate Loan. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, Agent shall
determine that adequate and reasonable methods do not exist for ascertaining
LIBOR for such Interest Period, or Agent shall reasonably determine that LIBOR
will not accurately and fairly reflect the cost of the Lenders making or
maintaining LIBOR Rate Loan for such Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower and the Lenders absent manifest error) to the Borrower and the Lenders.
In such event (a) any Loan Request with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of Lenders to make LIBOR Rate Loan shall be suspended until Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify the Borrower and the Lenders.

 

20



--------------------------------------------------------------------------------

§4.7      Illegality. Notwithstanding any other provisions herein, if any Change
in Law shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loan,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate Loan
shall forthwith be suspended and (b) the LIBOR Rate Loan then outstanding shall
be converted automatically to Base Rate Loan on the last day of each Interest
Period applicable to such LIBOR Rate Loan or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

§4.8      Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loan has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower have accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9      Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any Change in Law, shall:

  (a)        subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, the Loan (other
than taxes based upon or measured by the gross receipts, income or profits of
such Lender or the Agent or its franchise tax), or

  (b)        materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on any Loan or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

  (c)        impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by the Borrower hereunder) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

  (d)        impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the Loan,
such Lender’s Commitment, or any class of loans or commitments of which any of
the Loan or such Lender’s Commitment forms a part; and the result of any of the
foregoing is:

   (i)         to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining the Loan, or such Lender’s Commitment, or

   (ii)         to reduce the amount of principal, interest or other amount
payable to any Lender or Agent hereunder on account of such Lender’s Commitment
or the Loan, or

 

21



--------------------------------------------------------------------------------

(iii)         to require any Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will (and as to
clauses (a) and (b) above, subject to the provisions of Section §4.4), within
thirty (30) days of demand made by such Lender or (as the case may be) the Agent
at any time and from time to time and as often as the occasion therefor may
arise, pay to such Lender or the Agent such additional amounts as such Lender or
the Agent shall reasonably determine in good faith to be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum. For the avoidance of doubt, the provisions of
this §4.9 shall not apply with respect to Taxes, which shall be governed by
§4.4(b) and §4.4(c).

§4.10    Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
commitment to make Loan hereunder to a level below that which such Lender or
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from the Agent,
or such earlier date as may be required by this Agreement.

§4.12    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loan, the Loan shall
bear interest payable on demand at a rate per annum equal to four percent
(4.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrower shall pay a late charge equal to
four percent (4.0%) of any amount of interest and/or principal payable on the
Loan (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrower within ten (10) days of the
date when due.

§4.13    Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence of the amount due. A Lender shall be
entitled to reimbursement under §4.9, or §4.10 from and after notice to the
Borrower that such amounts are due given in accordance with §4.9 or §4.10 and
for a period of ninety (90) days prior to receipt of such notice if such Change
in Law was effective during such ninety (90) day period.

§4.14    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the

 

22



--------------------------------------------------------------------------------

maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15    Certain Provisions Relating to Increased Costs and Non-Funding Lenders.
If a Lender gives notice of the existence of the circumstances set forth in §4.7
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon the request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonable and necessary costs and expenses
incurred by such Lender in connection with any such action. Notwithstanding
anything to the contrary contained herein, if no Default or Event of Default
shall have occurred and be continuing, and if any Lender has given notice of the
existence of the circumstances set forth in §4.7 or has requested payment or
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and following the request of the Borrower has been unable to take the
steps described above to mitigate such amounts (each, an “Affected Lender”) and
such failure has not been cured (a “Non-Funding Lender”), then, within ninety
(90) days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrower shall have the right as to such Affected
Lender or Non-Funding Lender, as applicable, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender or Non-Funding
Lender, within ninety (90) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment. The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by the Borrower to the Affected Lender or Non-Funding
Lender, as applicable, including principal, prepayment premium or fee, and all
accrued and unpaid interest or fees.

 

23



--------------------------------------------------------------------------------

§5.        COLLATERAL SECURITY.

§5.1      Collateral. The Obligations and the Hedge Obligations shall be secured
by a perfected first priority lien and security interest to be held by the Agent
for the benefit of the Lenders on the Collateral, pursuant to the terms of and
subject to the limitations contained in the Security Documents.

§5.2      Release of Collateral. Upon the refinancing or repayment of the
Obligations in full, then the Agent shall release the Collateral from the lien
and security interest of the Security Documents and to release the Borrower;
provided that the Agent has not received a notice from the “Representative” (as
defined in §14.17) or the holder of the Hedge Obligations that any Hedge
Obligation is then due and payable to the holder thereof.

§6.        REPRESENTATIONS AND WARRANTIES. The Borrower represent and warrant to
the Agent and the Lenders as follows, each as of the Closing Date hereof, and as
of the date of a request for a funding of any Loan hereunder:

§6.1      Corporate Authority, Etc.

  (a)        Incorporation; Good Standing. The Borrower is a Maryland
corporation duly organized pursuant to its certificate of incorporation filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland. The Borrower (i) has all requisite power to
own its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

  (b)        Other Credit Parties. Each of the other Credit Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate is owned or
leased by it is located to the extent required to do so under applicable law and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

  (c)        Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where Real
Estate owned or leased by it is located.

  (d)        Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or the Pledgor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Credit Party or or any of
its properties where, in the case of any agreement or other instrument binding
upon any Credit Party or any of its properties, any conflict or default would
not reasonably be expected to have a Material Adverse Effect, (v) do not and
will not result in or

 

24



--------------------------------------------------------------------------------

require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any Credit Party other than the liens and
encumbrances in favor of the Agent contemplated by this Agreement and the other
Loan Documents, and (vi) do not require the approval or consent of any Person
other than those already obtained and delivered to Agent or except as would not
reasonably be expected to result in a Material Adverse Effect.

  (e)        Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Credit Parties is a party are valid
and legally binding obligations of the Credit Parties enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

§6.2      Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which any Credit Party is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.

§6.3      Title to Real Estate. The Subsidiaries own or lease the Real Estate,
subject only to the rights of others, including mortgages or leases pursuant to
which the Subsidiaries or any of their Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other monetary
encumbrances incurred in the ordinary course of business with respect thereto.

§6.4      Financial Statements. The Borrower has furnished to the Agent: (a) the
consolidated balance sheet of the Borrower and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the most recent period then ended (and available) certified by an
Authorized Officer or the chief financial or accounting officer of the Borrower,
and (b) certain other financial information relating to the Pledgor and the Real
Estate. Such balance sheet and statements have been prepared in accordance with
generally accepted accounting principles and fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for such periods.

§6.5      No Material Changes. Since the later of Balance Sheet Date or the date
of the most recent financial statements delivered pursuant to §7.4, as
applicable, except as otherwise disclosed to the Agent, there has occurred no
materially adverse change in the financial condition, or business of the
Borrower, and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of the Real Estate from
the condition shown on the statements of income delivered to the Agent pursuant
to §6.4 other than changes in the ordinary course of business that have not had
a Material Adverse Effect.

§6.6      Franchises, Patents, Copyrights, Etc. The Borrower and the Pledgor
possess all franchises, patents, copyrights, trademarks, trade names, service
marks, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted without known
conflict with any rights of others.

§6.7      Litigation. As of the date hereof, except as stated on Schedule 6.7,
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Borrower or the Pledgor

 

25



--------------------------------------------------------------------------------

threatened against the Borrower or the Pledgor before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto.
As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
the Pledgor, or any Real Estate, individually or in the aggregate, in excess of
$1,000,000.

§6.8       No Material Adverse Contracts, Etc. Neither the Borrower nor the
Pledgor is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect, with Lenders agreeing the exercise of
the redemption rights granted under the Partnership Agreement shall not be
deemed to have a Material Adverse Effect. Neither the Borrower nor the Pledgor
is a party to any contract or agreement that has or could reasonably be expected
to have a Material Adverse Effect.

§6.9       Compliance with Other Instruments, Laws, Etc. Neither the Borrower
nor the Pledgor is in violation of any provision of its charter or other
organizational documents, bylaws, or any agreement or instrument to which it is
subject or by which it or any of its properties is bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.

§6.10      Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower and the Pledgor (a) has made or
filed all federal and state income and all other Tax returns, reports and
declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) has paid prior to delinquency all Taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings or for which any of the Borrower or the Pledgor,
as applicable, has set aside on its books provisions reasonably adequate for the
payment of such Taxes, and (c) has made provisions reasonably adequate for the
payment of all accrued Taxes not yet due and payable. Except as would not
reasonably be expected to result in a Material Adverse Effect, there are no
unpaid Taxes claimed by the taxing authority of any jurisdiction to be due by
the Borrower or its Subsidiaries, the officers or partners of such Person know
of no basis for any such claim, and as of the Closing Date, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any Tax
returns filed by the Borrower or its Subsidiaries. The taxpayer identification
number for the Borrower is 46-4654279.

§6.11      No Event of Default. No Default or Event of Default has occurred and
is continuing.

§6.12      Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13      Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against the Borrower or the Pledgor
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14      Setoff, Etc. Except as provided in the Pledges, the Collateral and
the rights of the Agent and the Lenders with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses by the Borrower or
any of its Subsidiaries or Affiliates or, to the best knowledge of the Borrower,
any other Person other than Permitted Liens described in §8.2(i).

 

26



--------------------------------------------------------------------------------

§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower or the Pledgor is, nor shall any such Person become, a party to
any transaction with the Borrower or the Pledgor (other than for services as
partners, managers, members, employees, officers and directors), including any
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of the Borrower or the Pledgor, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower
or the Pledgor than those that would be obtained in a comparable arms-length
transaction.

§6.16    Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, the Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under §412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. Neither the Borrower nor any ERISA Affiliate has failed to make
any contribution or payment to any Multiemployer Plan or Guaranteed Pension
Plan, or made any amendment to any Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or would reasonably be expected to result in the
imposition of a Lien. None of the Real Estate constitutes a “plan asset” of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan in each
case, that is subject to ERISA.

§6.17    Disclosure. All of the representations and warranties made by the
Borrower or the Pledgor in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects. All information contained in this Agreement, the other Loan Documents
or otherwise furnished to or made available to the Agent or the Lenders by the
Borrower or the Pledgor, is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading when taken as a whole. The written information, reports
and other papers and data with respect to the Borrower, the Pledgor, or the Real
Estate (other than projections and estimates) furnished to the Agent or the
Lenders by the Borrower or the Pledgor in connection with this Agreement or the
obtaining of the Commitments of Lenders hereunder was, at the time so furnished,
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower’s counsel or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable) except to the extent that any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.

§6.18    Trade Name; Place of Business. Neither the Borrower nor the Pledgor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower and the other Credit Parties is c/o City Office REIT, Inc., 1075 West
Georgia Street, Suite 2600, Vancouver, BC Canada V6E 3C9.

 

27



--------------------------------------------------------------------------------

§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower or other
Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20    Environmental Compliance. Except as set forth on Schedule 6.20:

   (a)        None of the Real Estate, nor to the Borrower’s knowledge, any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.

   (b)        Neither the Borrower nor the Pledgor has received written notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that the Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages in connection
with the release of Hazardous Substances in violation of applicable
Environmental Law, which in the case of clauses (i) through (iii) above which
involves the Real Estate and which would reasonably be expected to have a
Material Adverse Effect.

   (c)        (i) No portion of the Real Estate is used by the Borrower or the
Pledgor, or by any tenant or operator thereon, for the handling, processing,
storage or disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and to our knowledge and except as provided in any phase I
environmental assessment obtained by any Subsidiary, no underground tank or
other underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate except those which are being operated and maintained,
and, if required, remediated, in compliance with Environmental Laws; (ii) in the
course of any business activities conducted by the Borrower, its Subsidiaries
or, to the Borrower’s actual knowledge, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of the Borrower’s or the Pledgor’s or
their tenants’ and operators’ business and in compliance with applicable
Environmental Laws; (iii) to the Borrower’s actual knowledge, there has been no
past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than in
reasonable quantities to the extent necessary in the ordinary course of
operation of the Borrower’s, the Pledgor’s, their tenants’ or operators’
business and, in any event, in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Real Estate, which Release would reasonably be expected to have a Material
Adverse Effect; (iv) to the Borrower’s knowledge, there have been no Releases
on, upon, from or into any real property in the vicinity of any of the Real
Estate which, through soil or groundwater contamination, have come to be located
on the Real Estate, and which would be reasonably anticipated to have a Material
Adverse Effect; and (v) to the Borrower’s actual knowledge, any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site in accordance with all applicable Environmental Laws and in
a manner that would not reasonably be expected to have a Material Adverse
Effect.

 

28



--------------------------------------------------------------------------------

    (d)       Except for such matters that shall be complied with as of the
Closing Date, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby, to our knowledge and except as provided in any phase I
environmental assessment obtained by any Subsidiary, none of the Borrower, the
Pledgor, or the Real Estate will become subject to any applicable Environmental
Law requiring the performance of environmental site assessments, or the removal
or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement pursuant to applicable
Environmental Laws, which would reasonably be expected to have a Material
Adverse Effect.

    (e)        To our knowledge and except as provided in any phase I
environmental assessment obtained by the Borrower, there are no existing or
closed sanitary waste landfills, or hazardous waste treatment, storage or
disposal facilities on the Real Estate except where such existence would not
reasonably be expected to have a Material Adverse Effect.

    (f)        Neither the Borrower nor the Pledgor has received any written
notice from any party that any use, operation, or condition of any Real Estate
has caused any adverse condition on any other property that would reasonably be
expected to result in a claim under applicable Environmental Law that would have
a Material Adverse Effect, nor does the Borrower or the Pledgor have actual
knowledge of any existing facts or circumstances that could reasonably be
expected to form the basis for such a claim.

§6.21    Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as of
the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of the
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein.

§6.22    RESERVED.

§6.23    RESERVED.

§6.24    Brokers. Neither the Borrower nor any of its Subsidiaries has engaged
or otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loan contemplated hereunder.

§6.25    Other Debt. Except as may be provided in the Revolving Credit Facility,
neither the Borrower nor the Pledgor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower.

§6.26    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loan made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, the Borrower is not insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, the Borrower is able to pay its debts as they become
due, and the Borrower has sufficient capital to carry on its business.

§6.27    No Bankruptcy Filing. As of the Closing Date, the Borrower is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Borrower and the Pledgor have no knowledge of any Person contemplating the
filing of any such petition against it.

 

29



--------------------------------------------------------------------------------

§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower with or as
a result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29    Transaction in Best Interests of the Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the Pledgor. The direct and indirect benefits
to inure to the Borrower or the Pledgor pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the Pledgor pursuant to this Agreement and
the other Loan Documents. The Borrower and the Pledgor further acknowledge and
agree that the Borrower and the Pledgor constitute a single integrated and
common enterprise and that each receives a benefit from the availability of
credit under this Agreement.

§6.30    OFAC. Neither the Borrower nor the Pledgor is (or will be) (i) a
Sanctioned Person, (ii) located, organized or resident in a Designated
Jurisdiction or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Sanctioned Person or any Person who is
located, organized or resident in any Designated Jurisdiction to the extent that
such transactions would violate Sanctions. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, or has otherwise been made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business with any Sanctioned Person, or in any other manner
that will result in a violation by any Loan Party or Subsidiary thereof, or any
Lender or Agent, of Sanctions. Neither the making of the Loan hereunder nor the
use of proceeds thereof will violate the Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.

§7.        AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that, so
long as any Loan or Note is outstanding or any Lender has any obligation to make
any Loan:

§7.1      Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loan and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2      Maintenance of Office. The Borrower will maintain its chief executive
office at 1075 West Georgia Street, Suite 2600, Vancouver, BC Canada V6E 3C9, or
at such other as the Borrower shall designate upon prompt written notice to the
Agent and the Lenders, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents may be given or made.

§7.3      Records and Accounts. The Borrower and the Pledgor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP (in each case, in all material respects) and (b) make
adequate provision for the payment of all Taxes (including income taxes).
Neither the Borrower nor any of its Subsidiaries shall, without the prior
written consent of the Agent (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4 (unless required by GAAP or
other applicable accounting standards), or (y) change its fiscal year.

 

30



--------------------------------------------------------------------------------

§7.4      Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent:

  (a)        not later than one hundred twenty (120) days after the end of each
calendar year, the audited Consolidated balance sheet of the Pledgor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the Borrower that the information contained in
such financial statements fairly presents in all material respects the financial
position of the Borrower and its Subsidiaries, and accompanied by an auditor’s
report prepared without qualification as to the scope of the audit by a member
firm of KPMG, LLP or another nationally recognized accounting firm, and any
other information the Agent may reasonably request to complete a financial
analysis of the Borrower and its Subsidiaries;

  (b)        not later than sixty (60) days after the end of each calendar
quarter of each year, copies of the unaudited consolidated balance sheet of the
Pledgor and its Subsidiaries and the Borrower and its Subsidiaries as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by an Authorized Officer or the chief financial officer or
accounting officer of the Borrower that the information contained in such
financial statements fairly presents in all material respects the financial
position of the Borrower and its Subsidiaries on the date thereof (subject to
year-end adjustments);

  (c)        simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of the Borrower in the form of Exhibit G hereto (or
in such other form as the Agent may reasonably approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9. All
income, expense, debt and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by copies of the
statements of Net Operating Income for such calendar quarter for the Real
Estate, prepared on a basis consistent with the statements furnished to Agent
prior to the date hereof and otherwise in form and substance reasonably
satisfactory to Agent, together with a certification by an Authorized Officer or
the chief financial officer or chief accounting officer of the Borrower that the
information contained in such statement fairly presents in all material respects
Net Operating Income of the Real Estate for such periods;

  (d)        simultaneously with the delivery of the financial statements
referred to in clause (a) above, the statement of all contingent liabilities
involving amounts of $1,000,000 or more of the Borrower or the Pledgor which are
not reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

  (e)        simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, upon request by Agent, a statement
(i) listing the Real Estate owned by the Borrower and its Subsidiaries (or in
which the Borrower or its Subsidiaries owns an interest), (ii) listing the
Indebtedness (excluding, for the purposes hereof, the redemption obligations
under the Partnership Agreement) of the Borrower and its Subsidiaries, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse;

 

31



--------------------------------------------------------------------------------

  (f)        if requested by the Agent, promptly after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower;

  (g)        not later than December 15 of each year, a budget and business plan
for the Borrower for the next calendar year;

  (h)        from time to time such other financial data and information in the
possession of the Borrower or its Subsidiaries (including without limitation
auditors’ management letters, status of litigation or investigations against the
Borrower or the Pledgor and any settlement discussions relating thereto (unless
the Borrower in good faith believe that such disclosure could result in a waiver
or loss of attorney work product, attorney-client or any other applicable
privilege), property inspection and environmental reports and information as to
zoning and other legal and regulatory changes affecting the Borrower or the
Pledgor) as the Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to the Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to the Agent, and such material shall be deemed to have
been delivered to the Agent and the Lenders upon the Agent’s receipt thereof or
access to the website containing such material. Upon the request of the Agent,
the Borrower shall deliver paper copies thereof to the Agent and the Lenders.
The Borrower authorize the Agent to disseminate any such materials through the
use of Intralinks, SyndTrak or any other electronic information dissemination
system provided that system is secure and access thereto is protected by a
password that is only disclosed to the Lenders, and the Borrower releases the
Agent and the Lenders from any liability in connection therewith (other than the
liability based on the Agent’s gross negligence or willful misconduct).

§7.5      Notices.

  (a)        Defaults. The Borrower and the Pledgor will promptly upon becoming
aware of same notify the Agent in writing of the occurrence of any Default or
Event of Default, which notice shall describe such occurrence with reasonable
specificity and shall state that such notice is a “notice of default”. If any
Person shall give any written notice or take any other action in respect of a
claimed default (whether or not constituting an Event of Default) under this
Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would either cause a Default or have a Material
Adverse Effect, the Borrower and the Pledgor shall forthwith give written notice
thereof to the Agent and each of the Lenders, describing the notice or action
and the nature of the claimed default.

  (b)        Environmental Events. The Borrower or the Pledgor will give notice
to the Agent within five (5) Business Days of becoming aware of (i) any known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Real Estate and would reasonably be expected to have a Material Adverse
Effect.

  (c)        Notification of Claims Against Collateral. The Borrower or the
Pledgor will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any material setoff, claims (including, with respect to the
Real Estate, environmental claims), withholdings or other defenses to which any
of the Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, which could have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

  (d)        Notice of Litigation and Judgments. The Borrower or the Pledgor
will give notice to the Agent in writing within five (5) Business Days of
becoming aware of any pending litigation and proceedings affecting the Borrower
or to which the Borrower is a party involving an uninsured claim against the
Borrower that could either cause a Default or could reasonably be expected to
have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower or the Pledgor will give notice to the
Agent, in writing, within ten (10) days of any judgment not covered by
insurance, whether final or otherwise, against the Borrower or any of its
Subsidiaries in an amount in excess of $5,000,000.

  (e)        ERISA. The Borrower or Pledgor will give notice to the Agent within
ten (10) Business Days after Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice (including any received from the trustee of a Multiemployer
Plan) of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case if such
event or occurrence would reasonably be expected to have a Material Adverse
Effect.

  (f)        Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

§7.6      Existence; Maintenance of Properties.

  (a)        The Borrower and the Pledgor will preserve and keep in full force
and effect their legal existence in the jurisdiction of its incorporation or
formation. The Borrower and the Pledgor will preserve and keep in full force all
of their rights and franchises, the preservation of which is necessary to the
conduct of their business, to the extent that the failure to do so could
reasonably be expected to result in a Material Adverse Effect.

  (b)        The Borrower (i) will cause all of the Real Estate to be maintained
and kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in each case under (i) or (ii) above in which the failure to do so would
cause a Material Adverse Effect.

§7.7      Insurance.

  The Borrower or the Pledgor will, at their expense, procure and maintain with
financially sound and reputable insurance companies not Affiliates of any Credit
Party, insurance with respect to the properties and business of the Borrower and
its Subsidiaries of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

§7.8      Taxes; Liens. The Borrower and the Pledgor will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims

 

33



--------------------------------------------------------------------------------

for labor, materials or supplies, that if unpaid might by law become a lien or
charge upon any of its property or other Liens affecting any of the Collateral
or other property of the Borrower or the Pledgor, or, with respect to their
respective Subsidiaries that in case of any of the foregoing could reasonably be
expected to have a Material Adverse Effect, provided that any such tax,
assessment, charge or levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
which shall suspend the collection thereof with respect to such property,
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding and the
Borrower or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to Agent and sufficient to stay
all such proceedings or (ii) if no such bond is provided, will pay each such
tax, assessment, charge or levy.

§7.9      Inspection of Books and Records. The Borrower and the Pledgor will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (subject to the limitation set forth below)
and upon reasonable prior notice, to visit any of the Real Estate during normal
business hours, to examine the books of account of the Borrower and the Pledgor
(and to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower and the Pledgor with, and to be advised as
to the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower and the Pledgor shall not be required
to pay for such visits and inspections more than once in any twelve (12) month
period. The Agent and the Lenders shall use good faith efforts to coordinate
such visits and inspections so as to minimize the interference with and
disruption to the normal business operations of the Borrower, the Pledgor and
their respective Subsidiaries.

§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Pledgor will comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
(ii) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by applicable laws and regulations for the conduct of its
business or the ownership, use or operation of its properties, except where a
failure to so comply with any of clauses (i) through (v) could not reasonably be
expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower or its
Subsidiaries may fulfill any of its obligations hereunder, the Borrower or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof, except where the failure to obtain
the foregoing could not reasonably be expected to have a Material Adverse
Effect. The Borrower and the Pledgor shall develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise the Agent in writing in the event that the Borrower and
the Pledgor shall determine that any investors in the Borrower are in violation
of such act.

§7.11    Further Assurances. The Borrower and the Pledgor will cooperate with
the Agent and the Lenders and execute such further instruments and documents as
the Lenders or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents provided that such instrument and documents are consistent with the
terms of the Loan Documents and do not impose any additional material
obligations or expenses on the Borrower or the Pledgor.

 

34



--------------------------------------------------------------------------------

§7.12    RESERVED.

§7.13    RESERVED..

§7.14    Business Operations. The Borrower and the Pledgor will not and will not
permit any of their respective Subsidiaries to engage in any business other than
to acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange
or otherwise dispose of office-type properties in the United States, directly or
indirectly, and engage in any other activities related or incidental thereto or
permitted pursuant to the terms hereof.

§7.15    RESERVED.

§7.16    Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of the Borrower
or the Pledgor in any real estate assets now owned or leased or acquired or
leased after the date hereof shall be owned or leased directly by the Pledgor or
a Wholly Owned Subsidiary of the Pledgor; provided, however that the Pledgor
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates as permitted by §8.3.

§7.17    RESERVED.

§7.18    Plan Assets. The Borrower and the Pledgor will do, or cause to be done,
all things necessary to ensure that none of the Real Estate will be deemed to be
Plan Assets at any time.

§7.19    Further Covenants. The Borrower shall comply with the following
covenants:

    (a)        The Borrower will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in the Pledgor,
or any dilution of its interest in the Pledgor, that would result in a Change of
Control; and

    (b)        The Borrower shall not dissolve, liquidate or otherwise wind-up
its business, affairs or assets.

Nothing contained in this Agreement or the other Loan Documents shall prohibit,
limit or restrict the Borrower, as the general partner of the Pledgor, from
performing its obligations under the Partnership Agreement (including, without
limitation, its obligations under Section 15.1 of the Partnership Agreement),
provided that such obligations do not result in a Change of Control and no
payment shall be made in cash (other than from proceeds of equity raised by the
Borrower) in connection with any redemption obligations if an Event of Default
shall be in existence.

§7.20    RESERVED..

§7.21    Borrower. The Equity Interests of the Borrower shall at all times be
publicly traded on the New York Stock Exchange, or some other comparable stock
exchange approved by the Agent. The Borrower shall at all times comply with all
requirements of applicable laws necessary to maintain its status as a real
estate investment trust under the Code, shall elect to be treated as a real
estate investment trust and shall operate its business in compliance with the
terms and conditions of this Agreement applicable to the Borrower and the other
Loan Documents to which it is a party.

 

35



--------------------------------------------------------------------------------

§8.        NEGATIVE COVENANTS. The Borrower covenants and agrees that, so long
as any Loan or Note is outstanding or any of the Lenders has any obligation to
make any Loan:

§8.1      Restrictions on Indebtedness. The Borrower will not, and will not
allow Pledgor to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(i)          Indebtedness to Lenders arising under any of the Loan Documents and
Hedge Obligations to a Lender Hedge Provider;

(ii)         Indebtedness under the Revolving Credit Facility;

(iii)        current liabilities of the Borrower or the Pledgor incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(iv)        Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

(v)         Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(vi)        endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

(vii)       Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(viii)      To the extent constituting Indebtedness, the redemption obligations
set forth in the Partnership Agreement; and

(ix)        Indebtedness of the Borrower and the Pledgor under carve-out
guaranties and environmental indemnifications on first mortgage or other
property related loans, provided the Borrower shall use commercially reasonably
efforts to have any such guaranties or environmental indemnifications be
provided by the Borrower before being provided by the Pledgor.

§8.2        Restrictions on Liens, Etc. Except as may otherwise be expressly
permitted under the terms of the Revolving Credit Facility, the Borrower will
not, and will not allow Pledgor to, (a) create or incur or suffer to be created
or incurred or to exist any lien, security title, encumbrance, mortgage, pledge,
negative pledge, charge, or other security interest of upon any Collateral
pledged under the Loan Documents, or upon the income or profits therefrom;
(b) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement, except to the extent expressly permitted under the
Revolving Credit Facility; (c) suffer to exist for a period of more than thirty
(30) days after the same shall have been incurred any Indebtedness or claim or
demand against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever as to the Real Estate
over any of their general creditors; (d) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments,

 

36



--------------------------------------------------------------------------------

with or without recourse; or (e) incur or maintain any obligation to any holder
of Indebtedness of any of such Persons which prohibits the creation or
maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein, the
Borrower and the Pledgor may create or incur or suffer to be created or incurred
or to exist:

(i)         Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than 60 days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)        deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

(iii)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(iv)        judgment liens and judgments that do not constitute an Event of
Default;

(v)         Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations;

(vi)        Liens in favor of agent and lenders under the Revolving Credit
Facility to secure the Obligations (as defined thereunder) and the Hedge
Obligations (as defined thereunder); and

(vii)       Liens and encumbrances on Real Estate expressly permitted under the
Revolving Credit Facility.

§8.3    Restrictions on Investments.

  (a)         Neither the Borrower nor the Pledgor will make or permit to exist
or to remain outstanding any Investment except Investments in:

(i)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or the Pledgor;

(ii)          marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii)         demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)         securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of

 

37



--------------------------------------------------------------------------------

purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “P 1” if then rated by Moody’s Investors Service,
Inc., and not less than “A 1”, if then rated by Standard & Poor’s Corporation;

(v)        repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing subsection (i),
(iv) and (vi) with banks described in the foregoing subsection (iii) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

(vi)       shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(i) through (iv) and have total assets in excess of $50,000,000;

(vii)      the acquisition of fee interests or long-term ground lease interests
by the Borrower or the Pledgor (directly or indirectly) in real estate and
investments incidental thereto, any and all construction and development related
thereto;

(viii)     Investments by Borrower and the Pledgor (directly or indirectly) in
Subsidiaries of the Pledgor;

(ix)       Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

(x)        Investments in preferred equity (including preferred limited
partnership interests) in entities owning real estate projects;

(xi)       Investments in real estate including the acquisition of entities (or
interest therein) that are either publicly traded or privately held that own,
manage, develop or construct commercial real estate including without limitation
REITS and other real estate related entities such as private real estate funds,
real estate management companies, real estate development companies and debt
funds, acquisition of real estate preferred securities or preferred equity
investments and other equity interests, including common stock in companies
related directly or indirectly to real estate; and

(xii)      real estate debt of any kind or nature whatsoever, either directly or
indirectly, including but not limited to origination of and participation in
commercial real estate loans, mortgage notes, collateralized mortgage notes,
collateralized mortgage back securities and collateralized debt obligations
(including any subordinated promissory notes secured by real estate), and
mezzanine loans.

(b)          The Borrower shall not permit Investments by the Borrower and/or
the Pledgor or the Borrower’s Subsidiaries to be outstanding at any one time
which exceed the following:

(i)          Investments in unimproved land to exceed five percent (5%) of Total
Asset Value;

(ii)         Investments in “ground up” construction and “ground up” development
projects to exceed five percent (5%) of Total Asset Value;

(iii)        Investments in Real Estate consisting of mortgage loans to exceed
ten percent (10%) of Total Asset Value; and

(iv)        Investments in Real Estate consisting of property other than office
properties to exceed five percent (5%) of Total Asset Value;

 

38



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments described in §8.3(b)(i) through (iv) exceed ten percent (10%) of
Total Asset Value at any time.

For the purposes of this §8.3, the Investment of the Borrower or the Pledgor in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Unconsolidated Affiliate’s Investment in Real Estate; plus (ii) such Person’s
pro rata share of any other Investments valued at the GAAP book value.

§8.4      Merger, Consolidation.    No Credit Party will become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of the Pledgor with and into the Pledgor (it being understood
and agreed that in any such event the Pledgor will be the surviving Person), or
(ii) the merger or consolidation of two or more Subsidiaries of the Pledgor.

§8.5      RESERVED.

§8.6      Compliance with Environmental Laws. Neither the Borrower nor the
Pledgor will do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of the Borrower’s, the Pledgor’s or its tenants’ business
and in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that would reasonably be expected to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties which would
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, any such use, generation, conduct or other activity
described in clauses (a) to (e) of this §8.6 would not reasonably be expected to
have a Material Adverse Effect.

Borrower and the Pledgor shall, except to the extent in conflict with any
Property Loan Documents:

(i)        in the event of any change in applicable Environmental Laws governing
the assessment, release or removal of Hazardous Substances, take all reasonable
action as required by such Laws, and

(ii)       if any Release or disposal of Hazardous Substances which the Borrower
or the Pledgor is legally obligated to contain, correct or otherwise remediate
shall occur or shall have occurred on any Real Estate (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Real Estate by the Borrower or the Pledgor), the Borrower or the
Pledgor shall, after obtaining knowledge thereof, cause the performance of
actions required by applicable Environmental Laws at the Real Estate in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrower and the Pledgor shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking

 

39



--------------------------------------------------------------------------------

reasonable action to remediate or manage such event to the reasonable
satisfaction of the Agent or has taken and is diligently pursuing a challenge to
any such alleged legal obligation through appropriate administrative or judicial
proceedings.

§8.7      Distributions.  Pledgor shall not pay any Distribution to the
partners, members or other owners of Pledgor, and Borrower shall not pay any
Distribution to its partners, members, or other owners or shareholders, (a) if
an Event of Default is in existence, except that each of Pledgor, Borrower and
Subsidiary Credit Parties shall be permitted to make Distributions in an amount
not less than the amount that would be required to be distributed by Borrower
taking into account all other sources of net income in order to maintain REIT
qualification, to eliminate any U.S. federal income tax liability, and to avoid
the imposition of any excise tax for undistributed income, or (b) for
Distributions made by the Borrower, in excess of, for each quarter end for the
preceding twelve month period, one hundred percent (100%) of Core Funds From
Operations, provided that if the Borrower’s equity raise in a subject quarter is
in excess of 5% of its Consolidated Tangible Net Worth prior to such equity
raise, the Distributions made on such additional equity will be excluded from
the limitation in this subsection (b) during such calendar quarter and the next
two succeeding calendar quarters

§8.8      Asset Sales.  The Borrower and the Pledgor will not sell, transfer or
otherwise dispose of any material asset other than pursuant to a bona fide arm’s
length transaction or if replaced with an asset of equal value, and subject in
all instances to §5.4 hereof.

§8.9      RESERVED..

§8.10    Restriction on Prepayment of Indebtedness.  The Borrower and the
Pledgor will not (a) voluntarily prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any material Indebtedness
other than the Obligations and the Hedge Obligations after the occurrence and
continuance of any Event of Default; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed primarily from the
proceeds of a new loan or external equity which would otherwise be permitted by
the terms of §8.1; (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied primarily from the proceeds of a sale of the Real Estate securing such
Indebtedness or external equity; and (z) the prepayment, redemption, defeasance,
purchase, or retirement, in whole or in part, of any amounts whatsoever under or
in respect of the Revolving Credit Facility in accordance with the terms
thereof, and (b) modify any document evidencing any material Indebtedness (other
than the Obligations) to accelerate the maturity date of such Indebtedness after
the occurrence and continuance of an Event of Default.

§8.11    Derivatives Contracts. Neither the Borrower nor the Pledgor shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for Derivative Contracts made in the ordinary course of business and not
prohibited pursuant to §8.1 which are not secured by any portion of the
collateral granted to the Agent under any of the Loan Documents (other than
Hedge Obligations).

§8.12    Transactions with Affiliates. Neither the Borrower nor the Pledgor
shall permit to exist or enter into any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate (but not including any Subsidiary of the Borrower), except
(i) transactions in connection with the Management Agreements, (ii) transactions
set forth on Schedule 6.15 attached hereto, (iii) transactions pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate and (iv) distributions permitted under §8.7.

§8.13    Management Fees. The Borrower and the Pledgor shall not pay, and shall
not permit to be paid, any property management, administrative, advisory or
acquisition fees or other payments under any

 

40



--------------------------------------------------------------------------------

Management Agreement or otherwise to Advisor or any other Person that is an
Affiliate of the Borrower or the Pledgor in the event that a Default or Event of
Default shall have occurred and be continuing; provided, however, that such fees
and other payments may continue to accrue during the continuance of any such
Default or Event of Default.

§9.        FINANCIAL COVENANTS.  The Borrower and the Pledgor covenant and agree
that, so long as any Loan or Note is outstanding, the Borrower and the Pledgor,
as applicable, shall comply with the following covenants. The Borrower’s and the
Pledgor’s compliance with the following covenants shall be tested quarterly, as
of the close of each fiscal quarter.

§9.1      Maximum Leverage Ratio. The Consolidated Leverage Ratio shall not
exceed sixty five percent (65%).

§9.2      Minimum Liquidity. The Borrower’s Liquidity shall not be less than
$3,000,000.

§9.3      Minimum Fixed Charge Coverage Ratio. The Borrower’s Fixed Charge Ratio
shall not be less than 1.60 to 1.0.

§9.4      Minimum Tangible Net Worth. Consolidated Tangible Net Worth of the
Borrower and its respective Subsidiaries shall not be less than the sum of
(i) $181,007,270.00, plus (ii) an amount equal to 85% of the net proceeds from
any issuance of common or preferred Equity Interests in Borrower or Pledgor
following June 26, 2015, plus (iii) an amount equal to 85% of the equity in any
Real Estate contributed to Pledgor or Borrower following June 26, 2015.

§9.5      Interest Rate Protection.  The aggregate amount of Consolidated
Indebtedness of the Borrower which accrues interest at a variable rate and is
not otherwise subject to an interest rate hedging arrangement shall not exceed
30% of all Consolidated Indebtedness of the Borrower.

§10.      CLOSING CONDITIONS.  The obligation of the Lenders to make the Loan
shall be subject to the satisfaction of the following conditions precedent:

§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect, subject to the notice requirements set forth in the Security
Documents. The Agent shall have received a fully executed counterpart of each
such document.

§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of such Credit Party, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3    Resolutions. All action on the part of each Credit Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Credit Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be

 

41



--------------------------------------------------------------------------------

authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from each Credit Party a certificate, dated as of the Closing
Date, signed by a duly authorized representative of such Credit Party and giving
the name and specimen signature of each Authorized Officer who shall be
authorized to make Loan Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of such Credit Party under the
Loan Documents.

§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
each Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7    Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.8    Representations and Warranties. The representations and warranties made
by the Credit Parties in the Loan Documents or otherwise made by or on behalf of
the Credit Parties and their respective Subsidiaries in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
Closing Date (unless such representations and warranties are limited by their
terms to a specific date).

§10.9    Proceedings and Documents.    All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.10  Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Credit Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects.

§10.11  Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Real Estate which have been owned for less than a calendar quarter, and shall be
based upon financial data and information with respect to Real Estate as of the
end of the most recent calendar month as to which data and information is
available.

§10.12  Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained, subject to the
terms of the Security Documents.

§10.13  Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

 

42



--------------------------------------------------------------------------------

§11.        RESERVED.

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC.

  §12.1       Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

     (a)        The Borrower shall fail to pay any principal of the Loan when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

     (b)        The Borrower shall fail to pay any interest on the Loan within
five (5) days of the date that the same shall become due and payable, or any
fees or other sums due hereunder (other than any voluntary prepayment) or under
any of the other Loan Documents within five (5) days after notice from Agent,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

     (c)        [Reserved];

     (d)        any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, or §9.4, in each case without prepaying
a portion of the Loan in order to comply with such financial covenant within
fifteen (15) days after written notice of a Default under this §12.1(d);

     (e)        any of the Borrower or the other Credit Parties shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 (including, without limitation,
§12.2 below) or in the other Loan Documents), and such failure shall continue
for thirty (30) days after the Borrower receives from Agent written notice
thereof, and in the case of a default that cannot be cured within such thirty
(30)-day period despite the Borrower’s diligent efforts but is susceptible of
being cured within ninety (90) days of the Borrower’s receipt of the Agent’s
original notice, then the Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of ninety
(90) days from the Borrower’s receipt of Agent’s original notice; provided that
the foregoing cure provisions shall not pertain to any default consisting of a
failure to comply with §8.4, §8.7, or to any Default excluded from any provision
of cure of defaults contained in any other of the Loan Documents and with
respect to any defaults under §8.1, §8.2, §8.3, §8.4, §8.7 or §8.8, the thirty
(30) day cure period described above shall be reduced to a period of ten
(10) days and no additional cure period shall be provided with respect to such
defaults;

     (f)        any material representation or warranty made by or on behalf of
the Credit Parties or any of their respective Subsidiaries in this Agreement or
any other Loan Document, or any report, certificate, financial statement,
request for a Loan, or in any other document or instrument delivered pursuant to
or in connection with this Agreement, any advance of a Loan, or any of the other
Loan Documents shall prove to have been false in any material respect upon the
date when made or deemed to have been made or repeated except to the extent it
is not reasonably expected to have a Material Adverse Effect;

     (g)        the Borrower or the Pledgor or any Subsidiary defaults under any
Recourse Indebtedness or Non-Recourse Indebtedness;

     (h)        any of the Borrower or other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they

 

43



--------------------------------------------------------------------------------

mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize any of the
foregoing;

(i)        a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower or
other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

(j)        a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower or other Credit Party or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)        there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty (60) days, one or more uninsured or unbonded final judgments
against the Pledgor or the Borrower in excess of $5,000,000;

(l)         any of the material Loan Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or the
express prior written agreement, consent or approval of the Required Lenders, or
any action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the material Loan Documents shall be commenced by or on behalf of
any of the Credit Parties, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the material Loan Documents is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m)      RESERVED;

(n)        with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and such event reasonably would be expected to result
in liability of any of the Credit Parties to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000 and one of
the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)        any Change of Control shall occur; or

(p)        then, and upon any such Event of Default, the Agent may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower
declare all amounts owing with respect to this Agreement, the Notes, and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.

 

44



--------------------------------------------------------------------------------

  §12.2    RESERVED.

  §12.3    RESERVED.

  §12.4    Remedies.   In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loan pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loan may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If any Credit Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, the Agent may itself perform,
or cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by the Agent in connection
therewith, shall be payable by the Borrower upon demand and shall constitute a
part of the Obligations and shall if not paid within five (5) days after demand
bear interest at the rate for overdue amounts as set forth in this Agreement. In
the event that all or any portion of the Obligations is collected by or through
an attorney-at-law, the Borrower shall pay all costs of collection including,
but not limited to, reasonable attorney’s fees.

  §12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

    (a)        First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent in accordance with the terms of the Loan Documents to
protect or preserve the Collateral or in connection with the collection of such
monies by the Agent, for the exercise, protection or enforcement by the Agent of
all or any of the rights, remedies, powers and privileges of the Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

    (b)        Second, to all other Obligations and Hedge Obligations in such
order or preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (ii) in the event that
any Lender shall have wrongfully failed or refused to make an advance under
Error! Reference source not found. and such failure or refusal shall be
continuing, advances made by other Lenders during the pendency of such failure
or

 

45



--------------------------------------------------------------------------------

refusal shall be entitled to be repaid as to principal and accrued interest in
priority to the other Obligations and Hedge Obligations described in this
subsection (b); and (iv) Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses and Hedge
Obligations shall be made among the Lenders, pro rata, and among the Lender
Hedge Providers pro rata; and provided, further that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations and
Hedge Obligations not then due and payable;

(c)        Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

§13.        SETOFF.  Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to the Borrower or the Pledgor and any securities or
other property of such parties in the possession of such Lender or any Affiliate
may, without notice to the Borrower (any such notice being expressly waived by
the Borrower) but with the prior written approval of the Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Pledgor to such Lender. Each of
Lenders agrees with each other Lender that if such Lender shall receive from the
Borrower or the Pledgor, whether by voluntary payment, exercise of the right of
setoff, or otherwise, and shall retain and apply to the payment of the Note or
Notes held by such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to the Notes held by all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

§14.        THE AGENT.

§14.1     Authorization.  The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent and all other powers not specifically reserved to the Lenders, together
with such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. The
Agent shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
the Agent shall not have any fiduciary duties or responsibilities to any Lender
by reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2     Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

 

46



--------------------------------------------------------------------------------

§14.3    No Liability.    Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to the Lenders for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by the Agent with the consent or at the
request of the Required Lenders. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Agent for the account of the Lenders, unless the Agent has
received notice from a Lender or the Borrower referring to the Loan Documents
and describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4    No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of its Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents. The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower or any of its
Subsidiaries, or the value of the Collateral or any other assets of the Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. The Agent’s Special Counsel has only represented the Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between the Agent’s Special Counsel and the
Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

  §14.5        Payments.

         (a)        A payment by the Borrower to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

 

47



--------------------------------------------------------------------------------

  (b)        If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in liability, it may refrain from
making such distribution until its right to make such distribution shall have
been adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loan made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9    Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Required Lenders may remove the Agent from its capacity as the
Agent in the event of the Agent’s gross negligence or willful misconduct. Upon
any such resignation, or removal, the Required Lenders, subject to the terms of
§18.1, shall have the right to appoint as a successor Agent, (i) any Lender or
(ii) any bank whose senior debt obligations are rated not less than “A” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent shall be
reasonably acceptable to the Borrower and shall have a minimum Commitment of at
least $5,000,000. If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Required Lender’s removal of the Agent,
then the retiring or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be (i) any Lender or (ii) any financial institution
whose senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent, shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.
Upon any change in Agent under this Agreement, the resigning or removed Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent

 

48



--------------------------------------------------------------------------------

may and, if (a) so requested by the Required Lenders and (b) the Lenders have
provided to the Agent such additional indemnities and assurances in accordance
with their respective Commitment Percentages against expenses and liabilities as
the Agent may reasonably request, shall proceed to exercise all or any legal and
equitable and other rights or remedies as it may have; provided, however, that
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem to be
in the best interests of the Lenders. Without limiting the generality of the
foregoing, if the Agent reasonably determines payment is in the best interest of
all Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
out of the Collateral within such period. The Required Lenders may direct the
Agent in writing as to the method and the extent of any such exercise, the
Lenders hereby agreeing to indemnify and hold the Agent harmless in accordance
with their respective Commitment Percentages from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
except to the extent that any of the same shall be directly caused by the
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction or commercially unreasonable under
the UCC as enacted in any applicable jurisdiction.

§14.11  Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12  RESERVED.

§14.13  Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

§14.14  Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively

 

49



--------------------------------------------------------------------------------

“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of the Agent, such Lender shall in such notice to the Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by the Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. The Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless the Agent and
such other Lenders have otherwise been notified in writing.

§14.15  Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.16  Defaulting Lenders.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)        That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.

(ii)       Any payment of principal, interest, fees or other amounts received by
the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent by that Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, if so determined by the Agent, to be held as cash collateral for future
funding obligations of that Defaulting Lender of any participation; third, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fourth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loan under this Agreement; fifth,
so long as no Default or Event of Default exists or non-defaulting Lenders have
been paid in full all amounts then due, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction ; provided that if (x) such payment is a payment of the principal
amount of any Loan in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loan were made at a time when the
conditions set forth in §11 were satisfied or waived, such payment shall be
applied solely to pay the Loan of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loan of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      During any period that a Lender is a Defaulting Lender, the Borrower
may, by giving written notice thereof to the Agent, such Defaulting Lender, and
the other Lenders, demand that

 

50



--------------------------------------------------------------------------------

such Defaulting Lender assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of §18.1. No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. In addition, any Lender who is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of such Defaulting Lender’s Commitment via an
assignment subject to and in accordance with the provisions of §18.1. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient with any
applicable amounts held pursuant to the immediately preceding subsection (ii),
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Agent, the applicable pro rata share of Loan previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent, or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under any Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

(b)       Defaulting Lender Cure. If the Borrower and the Agent agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that the Lender will, to the extent applicable, purchase that
portion of outstanding Loan of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loan to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to §14.16(a)(iv)), whereupon that the Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to the Lender will constitute a waiver
or release of any claim of any party hereunder arising from that the Lender’s
having been a Defaulting Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.       EXPENSES. The Borrower agrees to pay (a) the reasonable out-of-pocket
costs incurred by the Agent of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any recording, mortgage, documentary or intangibles taxes in connection with
the Loan Documents, (c) all title insurance premiums, engineer’s fees incurred
by the Agent, third party environmental reviews incurred by the Agent and the
reasonable fees, expenses and disbursements of the outside counsel to the Agent
and any local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) all other reasonable out of pocket fees, expenses and
disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, and the third party out-of-pocket costs and
expenses incurred in connection with the syndication of the Commitments

 

51



--------------------------------------------------------------------------------

pursuant to §18 hereof, and (e) without duplication, all out-of-pocket expenses
(including reasonable attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by any
Lender or the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Credit Parties or the administration thereof after the occurrence of
a Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with the Borrower (provided that any attorneys’
fees and costs pursuant to this clause (e) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (f) all
reasonable fees, expenses and disbursements of the Agent incurred in connection
with UCC searches and UCC filings, (g) all reasonable out-of-pocket fees,
expenses and disbursements (including reasonable attorneys’ fees and costs)
which may be incurred by Agent in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (h) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loan in accordance with the
terms of this Agreement. The covenants of this §15 shall survive the repayment
of the Loan and the termination of the obligations of the Lenders hereunder.

§16.       INDEMNIFICATION. The Borrower and the Pledgor, jointly and severally,
agree to indemnify and hold harmless the Agent, the Lenders, and each director,
officer, employee, agent and Affiliate thereof and Person who controls the Agent
or any Lender against any and all claims, actions and suits, whether groundless
or otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Loan by parties claiming by or
through the Borrower or the Pledgor, (b) any condition of the Real Estate,
(c) any actual or proposed use by the Borrower or the Pledgor of the proceeds of
the Loan, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower and the Pledgor,
(e) the Borrower or the Pledgor entering into or performing this Agreement or
any of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to any Real Estate, (g) with respect to the Borrower or the Pledgor and
their respective properties and assets, the violation of any Environmental Law,
the Release or threatened Release of any Hazardous Substances or any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) to the
extent used by the Borrower or the Pledgor, any use of Intralinks, SyndTrak or
any other system for the dissemination and sharing of documents and information,
in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrower and the
Pledgor shall not be obligated under this §16 or otherwise to indemnify any
Person for liabilities arising from such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and, in addition to the foregoing indemnity, the
Borrower and the Pledgor agree to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrower or
the Pledgor under this §16 are unenforceable for any reason, the Borrower and
the Pledgor hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loan and the
termination of the obligations of the Lenders hereunder for a period of one
year.

§17.       SURVIVAL OF COVENANTS, ETC. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of its Subsidiaries pursuant hereto or thereto shall be
deemed to have

 

52



--------------------------------------------------------------------------------

been relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loan, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding. The indemnification
obligations of the Borrower and the Pledgor provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein for a period of one year. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

§18.       ASSIGNMENT AND PARTICIPATION.

§18.1     Conditions to Assignment by the Lenders. Except as provided herein,
each Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loan at the time owing to it and the Notes held by it); provided that (a) the
Agent and the Issuing Lender shall have each given its prior written consent to
such assignment, which consent shall not be unreasonably withheld or delayed,
(b) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Commitment in the event an interest in the Loan is assigned,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit H annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, the Borrower or the Pledgor, and
(e) such assignee shall acquire an interest in the Loan of not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or if less,
the remaining Loan of the assignor), unless waived by the Agent, and so long as
no Default or Event of Default exists hereunder, the Borrower. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning the Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and the
Pledgor.

§18.2     Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loan owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.

§18.3     New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record

 

53



--------------------------------------------------------------------------------

the information contained therein in the Register. Within five (5) Business Days
after receipt of notice of such assignment from the Agent, the Borrower, at its
own expense, shall execute and deliver to the Agent, in exchange for each
surrendered Note, a new Note (if requested by the subject Lender) to the order
of such assignee in an amount equal to the amount assigned to such assignee
pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to the Borrower.

§18.4     Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower, (e) such
participant shall be entitled to the benefits of §4.4(b) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
§18.1, but shall not be entitled to receive any greater payment under §4.4(b)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, (f) such sale is effected in
accordance with all applicable laws, (g) such participant shall not be a Person
controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by any of the Borrower, and (h) unless
an Event of Default is in existence, such participant is not a Competitor;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loan or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to §2.13), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release the Borrower
(except as otherwise permitted under §5.2). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

§18.5     Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority, or
to such other Person as the Agent elects and so long as no Default or Event of
Default has occurred and is continuing, the Borrower may approve the identity of
such other Person. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

 

54



--------------------------------------------------------------------------------

§18.6     No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

§18.7     Disclosure. The Borrower agrees to promptly and reasonably cooperate
with any Lender in connection with any proposed assignment or participation of
all or any portion of its Commitment. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder, but
in all events subject to the terms hereof. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from the Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loan or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) the Borrower a reasonable opportunity to challenge the disclosure
or require that such disclosure be made under seal. In addition, each Lender may
make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower, or is disclosed with the prior
approval of the Borrower. Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.

§18.8     Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9     Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§19.       NOTICES. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement (hereinafter in this §19
referred to as “Notice”) must be in writing and shall be deemed to have been
properly given or served by personal delivery or by telegraph or by sending same
by overnight courier or by depositing same in the United States Mail, postpaid
and registered or certified, return receipt requested, and addressed to the
parties at the address set forth on Schedule 19.

 

55



--------------------------------------------------------------------------------

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or the
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America or Canada.

§20.       RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or its Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and the Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21.       GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE
PLEDGOR, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER,
THE PLEDGOR, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF THE BORROWER OR THE PLEDGOR, EXIST AND THE BORROWER AND THE PLEDGOR, CONSENT
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER AND THE PLEDGOR
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A
MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS AGREEMENT
AND IN MAKING THE LOANS HEREUNDER.

§22.       HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§23.       COUNTERPARTS. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.

 

56



--------------------------------------------------------------------------------

§24.       ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

§25.       WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE BORROWER,
THE PLEDGOR, THE AGENT AND THE LENDERS HEREBY WAIVE ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26.       DEALINGS WITH BORROWER. The Agent, the Lenders and their affiliates
may accept deposits from, extend credit to, invest in, act as trustee under
indentures of, serve as financial advisor of, and generally engage in any kind
of banking, trust or other business with the Borrower and its Subsidiaries or
any of their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

§27.       CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any material term of this Agreement or of any
other instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Pledgor of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the other Credit Parties, as the case may be. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender adversely affected thereby: (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan; (f) an extension of the Maturity Date; (g) a change in the manner of
distribution of any payments to the Lenders

 

57



--------------------------------------------------------------------------------

or the Agent; (h) the release of the Borrower, other Credit Party, or any
Collateral except as otherwise provided in §5.2; (i) an amendment of the
definition of the Required Lenders or of any requirement for consent by all of
the Lenders; (j) any modification to require a Lender to fund a pro rata share
of a request for an advance of the Loan made by the Borrower other than based on
its Commitment Percentage; (k) an amendment to this §27; or (l) an amendment of
any provision of this Agreement or the Loan Documents which requires the
approval of all of the Lenders or the Required Lenders to require a lesser
number of the Lenders to approve such action. The provisions of §14 may not be
amended without the written consent of the Agent. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

§28.       SEVERABILITY. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29.       TIME OF THE ESSENCE. Time is of the essence with respect to each and
every covenant, agreement and obligation under this Agreement and the other Loan
Documents.

§30.     NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31.       REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of any Note, and
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory to the Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

§32.       NO THIRD PARTIES BENEFITED. This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower, the Pledgor, the Lenders, the Agent, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement are imposed solely and exclusively for the benefit of the
Agent and the Lenders, and their permitted successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make the Loan in the absence of strict compliance with
any or all thereof and no other Person shall, under

 

58



--------------------------------------------------------------------------------

any circumstances, be deemed to be a beneficiary of such conditions, any and all
of which may be freely waived in whole or in part by the Agent and the Lenders
at any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

§33.       PATRIOT ACT. Each Lender and the Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Pledgor, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Pledgor in accordance with the
Patriot Act.

§34.       RESERVED.

§35.       LIABILITY. The Agent and the Lenders acknowledge and agree that the
obligations of the Pledgor under the Loan Documents shall be non-recourse to the
Pledgor individually; the sole recourse of the Agent and the Lenders with
respect to the Pledgor shall be to any collateral granted by the Pledgor under
the Loan Documents.

§36.      ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWER AND THE
PLEDGOR.

§36.1   Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrower and the Pledgor hereby
irrevocably appoint the Borrower as their agent and attorney-in-fact for all
purposes of the Loan Documents, including the giving and receiving of notices
and other communications.

§36.2   RESERVED.

§36.3   Waiver of Automatic or Supplemental Stay. Each of the Borrower and the
Pledgor represent, warrant and covenant to the Lenders and the Agent that in the
event of the filing of any voluntary or involuntary petition in bankruptcy by or
against the Borrower or the Pledgor at any time following the execution and
delivery of this Agreement, neither the Borrower nor the Pledgor shall seek a
supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to Section 105 of the Bankruptcy Code or any other provision of the Bankruptcy
Code, to stay, interdict, condition, reduce or inhibit the ability of the
Lenders or the Agent to enforce any rights it has by virtue of this Agreement,
the Loan Documents, or at law or in equity, or any other rights the Lenders or
the Agent have, whether now or hereafter acquired, against the Borrower or the
Pledgor or against any property owned by the Borrower or the Pledgor.

§36.4   Waiver of Defenses. To the extent permitted by applicable law, each of
the Borrower and the Pledgor hereby waives and agrees not to assert or take
advantage of any defense based upon:

(a)       Any right to require the Agent or the Lenders to proceed against the
other of the Borrower or the Pledgor or any other Person or to proceed against
or exhaust any security held by the Agent or the Lenders at any time or to
pursue any other remedy in the Agent’s or any Lender’s power or under any other
agreement before proceeding against the Borrower or the Pledgor hereunder or
under any other Loan Document;

(b)       The defense of the statute of limitations in any action hereunder or
the payment or performance of any of the Obligations;

 

59



--------------------------------------------------------------------------------

(c)       Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
the Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

(d)       Any failure on the part of the Agent or any Lender to ascertain the
extent or nature of any Collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e)       Demand, presentment for payment, notice of nonpayment, protest, notice
of protest and all other notices of any kind (except for such notices as are
specifically required to be provided to the Borrower or the Pledgor pursuant to
the Loan Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of the Borrower, the Pledgor, the Agent, any Lender, any endorser or
creditor of the Borrower or the Pledgor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by the Agent or any Lender;

(f)       Any defense based upon an election of remedies by the Agent or any
Lender, including any election to proceed by judicial or nonjudicial foreclosure
of any security, whether real property or personal property security, or by deed
in lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of the Borrower or the Pledgor or the
rights of the Borrower or the Pledgor to proceed against the other for
reimbursement, or both;

(g)       Any right or claim of right to cause a marshaling of the assets of the
Borrower;

(h)       Any duty on the part of Agent or any Lender to disclose to the
Borrower or the Pledgor any facts the Agent or any Lender may now or hereafter
know about the Borrower or the Pledgor or the Collateral, regardless of whether
the Agent or any Lender has reason to believe that any such facts materially
increase the risk beyond that which the Borrower or the Pledgor intends to
assume or has reason to believe that such facts are unknown to the Borrower or
the Pledgor or has a reasonable opportunity to communicate such facts to the
Borrower, it being understood and agreed that the Borrower and the Pledgor are
fully responsible for being and keeping informed of the financial condition of
the other, of the condition of the Real Estate or the Collateral and of any and
all circumstances bearing on the risk that liability may be incurred by the
Borrower or the Pledgor hereunder and under the other Loan Documents;

(i)       Any inaccuracy of any representation made by or on behalf of the
Borrower or the Pledgor contained in any Loan Document;

(j)       Subject to compliance with the provisions of this Agreement, any sale
or assignment of the Loan Documents, or any interest therein;

(k)       Subject to compliance with the provisions of this Agreement, any sale
or assignment by the Borrower, the Pledgor or any other Person, of any
Collateral, or any portion thereof or interest therein, not consented to by the
Agent or any Lender;

(l)       Any invalidity, irregularity or unenforceability, in whole or in part,
of any one or more of the Loan Documents;

 

60



--------------------------------------------------------------------------------

(m)       Any deficiencies in the Collateral or any deficiency in the ability of
the Agent or any Lender to collect or to obtain performance from any Persons now
or hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(n)       An assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of the
Borrower or the Pledgor) or any other stay provided under any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of the Agent or any Lender to enforce any of its
rights, whether now or hereafter required, which the Agent or any Lender may
have against the Borrower, the Pledgor or the Collateral owned by either of
them;

(o)       Any modifications of the Loan Documents or any obligation of the
Borrower or the Pledgor relating to the Loan by operation of law or by action of
any court, whether pursuant to the Bankruptcy Code, or any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

(p)        Any release of the Borrower, the Pledgor, or of any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, the
Agent’s or Lenders’ voluntary act or otherwise;

(q)        Any action, occurrence, event or matter consented to by the Borrower
or the Pledgor under any provision hereof, or otherwise;

(r)         The dissolution or termination of existence of the Borrower or the
Pledgor;

(s)         Subject to compliance with the provisions of this Agreement, any
renewal, extension, modification, amendment or another changes in the
Obligations, including but not limited to any material alteration of the terms
of payment or performance of the Obligations;

(t)        Any defense of the Borrower or the Pledgor, other than that of prior
performance, including without limitation, the invalidity, illegality or
unenforceability of any of the Obligations;

(u)        To the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which the Borrower or the Pledgor might otherwise
be entitled, it being the intention that the obligations of the Borrower or the
Pledgor hereunder are absolute, unconditional and irrevocable; or

(v)        Subject to compliance with the provisions of this Agreement, any lack
of notice of disposition or manner of disposition of any Collateral except for
notices required by law.

§36.5    Waiver. Each of the Borrower and the Pledgor waives, to the fullest
extent that each may lawfully so do, the benefit of all appraisement, valuation,
stay, extension, homestead, exemption and redemption laws which such Person may
claim or seek to take advantage of in order to prevent or hinder the enforcement
of any of the Loan Documents or the exercise by the Lenders or the Agent of any
of their respective remedies under the Loan Documents and, to the fullest extent
that the Borrower and the Pledgor may lawfully so do, such Person waives any and
all right to have the assets comprised in the security intended to be created by
the Security Documents (including, without limitation, those assets owned by the
other of the Borrower or the Pledgor) marshaled upon any foreclosure of the lien
created by such Security Documents. Each of the Borrower and the Pledgor further
agree that the Lenders and the Agent shall be entitled to exercise their
respective rights and remedies under the Loan Documents or at law or in equity
in such order as they may elect. Without limiting the foregoing, each of the
Borrower and the Pledgor further

 

61



--------------------------------------------------------------------------------

agree that upon the occurrence of an Event of Default, the Lenders and the Agent
may exercise any of such rights and remedies without notice to either the
Borrower or the Pledgor except as required by law or the Loan Documents and
agrees that neither the Lenders nor the Agent shall be required to proceed
against the other of the Borrower or the Pledgor or any other Person or to
proceed against or to exhaust any other security held by the Lenders or the
Agent at any time or to pursue any other remedy in the Lender’s or the Agent’s
power or under any of the Loan Documents before proceeding against the Borrower,
the Pledgor or their assets under the Loan Documents.

§36.6     Subordination. So long as the Loan is outstanding, each of the
Borrower and the Pledgor hereby expressly defers and agrees (a) not to assert
any right of contribution from or indemnity against the other, whether at law or
in equity, arising from any payments made by such Person pursuant to the terms
of this Agreement or the Loan Documents, and (b) not to proceed against the
other for reimbursement of any such payments. In connection with the foregoing,
each of the Borrower and the Pledgor expressly defers and agrees not to assert
or take advantage of (i) any rights of subrogation to the Lenders or the Agent
against the other of the Borrower and the Pledgor, (ii) any rights to enforce
any remedy which the Lenders or the Agent may have against the other of the
Borrower or the Pledgor and any rights to participate in any Collateral or any
other assets of the other of the Borrower or the Pledgor. In addition to and
without in any way limiting the foregoing, each of the Borrower or the Pledgor
hereby subordinates any and all indebtedness it may now or hereafter owe to the
other of the Borrower or the Pledgor to all indebtedness of the Borrower and the
Pledgor to Lenders and Agent, and agrees with Lenders and Agent that neither of
the Borrower nor the Pledgor shall claim any offset or other reduction of the
Borrower’s or the Pledgor’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the Collateral or
any other assets of the other of the Borrower or the Pledgor so long as the Loan
are outstanding.

§37.       ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

Without limiting any other provision of §36, each Credit Party acknowledges that
it has received, or will receive, significant financial and other benefits,
either directly or indirectly, from the proceeds of the Loan made by the Lender
to the Borrower pursuant to this Agreement; that the benefits received by such
Credit Party are reasonably equivalent consideration for such Credit Party’s
execution of this Agreement and the other Loan Documents to which it is a party;
and that such benefits include, without limitation, the access to capital
afforded to the Borrower and the Pledgor pursuant to this Agreement from which
the activities of such Credit Party will be supported.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:

City Office REIT, Inc., a Maryland corporation

By:

 

/s/ Anthony Maretic

Name:

 

Anthony Maretic

Title:

 

Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PLEDGOR:

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership, by
its general partner, City Office REIT, Inc., a Maryland corporation

By:

 

/s/ Anthony Maretic

Name:

 

Anthony Maretic

Title:

 

Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By:

 

/s/ Christopher T. Neil

Name:

 

Christopher T. Neil

Title:

 

Vice President

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Mr. Christopher T. Neil

Telephone: 617 385 6202

Facsimile: 617 385 6293

 

[Signature Page to Credit Agreement]